UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March 2016 Commission File Number:001-10691 DIAGEO plc (Translation of registrant’s name into English) Lakeside Drive, Park Royal, London NW10 7HQ (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): List identifying information required to be furnished by Diageo plc pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act 1934 1 –31 March2016 Information Public Announcements/Press Required by/when The Stock Exchange, London Announcement Director/PDMRShareholding (04 March2016) Announcement Director/PDMR Shareholding (10 March2016) Announcement Director/PDMR Shareholding (09 March2016) Announcement Transaction in Own Shares (10 March2016) Announcement Transaction in Own Shares (09 March2016) Announcement Total Voting Rights (31 March2016) Diageo PLC - Director/PDMR Sharholding Dated04 March2016 TO: Regulatory Information Service RE: Paragraph 3.1.4 of the Disclosure and Transparency Rules The notification listed below was received under Paragraph 3.1.2 of the Disclosure and Transparency Rules. Diageo plc (the "Company") announces that it received notification on 3 March 2016 that Mairéad Nayager, a Person Discharging Managerial Responsibility ("PDMR"), was granted the following conditional awards over ordinary shares of 28 101/108 pence each in the Company ("Ordinary Shares") on 3 March 2016, under the Company's 2014 Long Term Incentive Plan, adopted by the Company's shareholders on 18 September 2014 ("DLTIP"): Name of PDMR No. of Ordinary Shares M Nayager This conditional award will vest in March 2019 subject to the satisfaction of performance criteria. Each conditional award carries a right to receive, on vesting, an amount linked to dividends paid on the Ordinary Shares subject to the conditional award. As a result of the above grants and awards, the interests of Mrs Nayager in the Company's Ordinary Shares and ADSs (excluding options, awards under the Company's LTIPs and interests as a potential beneficiary of the Company's Employee Benefit Trusts) are unchanged. V Cooper Assistant Company Secretary 4 March 2016 Diageo PLC - Director/PDMR Shareholding Dated09 March2016 TO: Regulatory Information Service RE: Paragraph 3.1.4 of the Disclosure and Transparency Rules The notifications listed below were received under Paragraph 3.1.2 of the Disclosure and Transparency Rules. Diageo plc (the "Company") announces that: 1. It received notification on 8 March 2016 that on 7 March 2016 the Company released 3,356 American Depositary Shares ("ADSs)* to John Kennedy, a person discharging managerial responsibility ("PDMR") under the Company's 2008 Performance Share Plan ("PSP"). The awards were made on 7 March 2013 and vested at a level of 33%. Also released were 350 ADSs that were accrued in respect of notional dividends under the PSP during the period. Mr Kennedy subsequently sold 1,819** ADS at a price per ADS of $104.80 on the New York Stock Exchange. Mr Kennedy retains the balance of 1,887 ADS. 2. It received notification on 8 March 2016 that on 3 March 2016 Deirdre Mahlan, a PDMR, was granted the following conditional awards over ordinary shares of 28 101/108 pence in the Company ("Ordinary Shares") (in the form of ADS Restricted Stock Units ("RSUs")), under the Company's 2014 Long Term Incentive Plan, adopted by the Company's shareholders on 18 September 2014 ("DLTIP"). There are performance conditions attached to the release of this award under the DLTIP, and the award will vest, subject to achievement of the performance conditions, as shown below: Name of PDMR Number of ADS RSUs March 2019 March 2020 D Mahlan 50% 50% 3. It received notification on 9 March 2016 that on 8 March 2016 the Company released 19,523 ADSs to Ivan Menezes, a director of the Company, in respect of an award made under the Company's Discretionary Incentive Plan ("DIP") on 8 March 2012. Mr Menezes subsequently sold 11,118** ADS at a price per ADS of $105.43 on the New York Stock Exchange. Mr Menezes retains the balance of 8,405 ADS. As a result of the above transactions the interests of the director and PDMR in the Company's ordinary shares of 28 101/108 pence each in the Company ("Ordinary Shares") and ADS's (excluding options, awards under the Company's LTIPs and interests as potential beneficiaries of the Company's Employee Benefit Trusts) are as follows: Name of Director No. of Ordinary Shares I Menezes 864,714 (of which 771,716 held as ADS) Name of PDMR J Kennedy 65,785 (of which 61,189 held as ADS) D Mahlan 307,101 (of which 137,872 held as ADS) V Cooper Assistant Company Secretary 9 March 2016 *1 ADS is the equivalent of 4 Ordinary Shares. ** ADS have been sold to meet the requirement to reimburse the Company for PAYE tax and National Insurance/social security liabilities on awards released under the PSP and DIP. Diageo PLC - Transcation in Own Shares Dated09 March2016 9 March 2016 Diageo plc Transaction in Own Shares Diageo plc ('the Company') announces that it has today purchased through Morgan Stanley 109,552 ordinary shares at a price of £18.7780 pence per share. The purchased shares will be held in treasury for the purpose of satisfying options grants and share awards made under the Company's employee share plans. The total number of shares purchased to be held in Treasury for the purpose of satisfying options grants and share awards made under the Company's employee share plans is 2,211,563 from 1st July 2015 to today's date. Following the above purchase, the Company holds 237,590,610 ordinary shares as treasury shares. The total number of ordinary shares in issue (excluding shares held as treasury shares) is 2,516,784,428. Diageo PLC - Director/PDMR Sharholding Dated10March2016 TO: Regulatory Information Service RE: PARAGRAPH 3.1.4 OF THE DISCLOSURE AND TRANSPARENCY RULES The notifications listed below were all received under Paragraph 3.1.2 of the Disclosure and Transparency Rules. Diageo plc (the "Company") announces that: 1. It received notification on 10 March 2016 of the following allocations of ordinary shares of 28 101/108pence each in the Company ("Ordinary Shares") under the Diageo Share Incentive Plan (the "Plan"), namely: (i)the following director of the Company was allocated Ordinary Shares on 10 March 2016 under the Plan, by Diageo Share Ownership Trustees Limited (the "Trustee"): Name of Director Number of Ordinary Shares K Mikells 11 (ii)the following Persons Discharging Managerial Responsibilities ("PDMR") were allocated Ordinary Shares on 10 March 2016 under the Plan, by the Trustee: Name of PDMR Number of Ordinary Shares N Blazquez 11 D Cutter 10 S Moriarty 11 The number of Ordinary Shares allocated comprises those purchased on behalf of the employee using an amount which the employee has chosen to have deducted from salary ("Sharepurchase") and those awarded to the employee by the Company ("Sharematch") on the basis of one Sharematch Ordinary Share for every two Sharepurchase Ordinary Shares. The Sharepurchase Ordinary Shares were purchased and the Sharematch Ordinary Shares were awarded at a price per share of £18.79. The Ordinary Shares are held by the Trustee and in the name of the Trustee. Sharepurchase Ordinary Shares can normally be sold at any time. Sharematch Ordinary Shares cannot normally be disposed of for a period of three years after the award date. 2. It received notification on 10 March 2016 that Dr FB Humer, a director of the Company, had purchased 441 Ordinary Shares on 10 March 2016 under an arrangement with the Company, whereby he has agreed to use an amount of £8,000 each month, net of tax, from his director's fees to purchase Ordinary Shares. Dr Humer has agreed to retain the Ordinary Shares while he remains a director of the Company. The Ordinary Shares were purchased at a price per share of £18.79. The Ordinary Shares referred to in items 1 and 2 above were purchased on the London Stock Exchange. As a result of the above transactions, interests of the directors and PDMRs in the Company's Ordinary Shares and American Depository Shares ("ADS")* (excluding options, awards under the Company's LTIPs and interests as potential beneficiaries of the Company's Employee Benefit Trusts) are as follows: Name of Director Number of Ordinary Shares Dr FB Humer K Mikells 13,550 (of which 13,520 are held as ADS)* Name of PDMR Number of Ordinary Shares N Blazquez D Cutter S Moriarty A Syed Company Secretarial Assistant 10 March 2016 * 1 ADS is the equivalent of 4 Ordinary Shares. Diageo PLC - Transcation in Own Shares Dated10 March2016 10 March 2016 Diageo plc Transaction in Own Shares Diageo plc ('the Company') announces that it has today purchased through Morgan Stanley 185,958 ordinary shares at a price of £18.6809 pence per share. The purchased shares will be held in treasury for the purpose of satisfying options grants and share awards made under the Company's employee share plans. The total number of shares purchased to be held in Treasury for the purpose of satisfying options grants and share awards made under the Company's employee share plans is 2,397,521 from 1st July 2015 to today's date. Following the above purchase, the Company holds 237,774,568 ordinary shares as treasury shares. The total number of ordinary shares in issue (excluding shares held as treasury shares) is 2,516,602,591. Diageo PLC - Total Voting Rights Dated31 March2016 TO: Regulatory Information Service RE: Paragraph 5.6.1 of the Disclosure and Transparency Rules Diageo plc - Voting Rights and Capital In conformity with Paragraph 5.6.1 of the Disclosure and Transparency Rules, Diageo plc (the "Company") would like to notify the market of the following: The Company's issued capital on the 31 March 2016 consisted of 2,754,378,176 ordinary shares of 28 101/108 pence each ("Ordinary Shares"), with voting rights. 237,649,615 Ordinary Shares were held in Treasury, in respect of which, voting rights were not exercised. Therefore, the total number of voting rights in the Company was 2,516,728,561 and this figure may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, the Company under the FCA's Disclosure and Transparency Rules. A Syed Company Secretarial Assistant 31 March 2016 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Diageo plc (Registrant) Date:01 April2016 By: /s/A Syed Name: A Syed Title: Company Secretariat
